Citation Nr: 0405979	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right shoulder 
condition.

2.  Entitlement to service connection for cervical myelopathy 
status post laminectomy.

3.  Entitlement to service connection for lower back 
condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1956.  He also had service in the U.S. Naval Reserve 
ending in October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claims for service 
connection for a right shoulder condition, cervical 
myelopathy status post laminectomy, and a lower back 
condition.  In June 2003, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has disabilities of 
the right shoulder, neck, and lower back as a result of an 
injury he incurred in service during a period of active duty 
for training in March 1993.

The Board observes that verification of the type of service 
the veteran had during the time of the alleged injury is 
necessary to decide the claim.  Disability compensation is 
payable only to a "veteran."  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  The term "veteran" means "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2003).  Active service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury (but not disease) 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002).

The record indicates that the veteran served a number of 
years with the U.S. Naval Reserve, including the period from 
December 1990 to October 1993.  The veteran claims that he 
had several periods of active duty for training during that 
time, including in March 1993 when he incurred his claimed 
injury.  A review of the record reflects that verification of 
the veteran's periods of active duty for training and 
inactive duty training from December 1990 to October 1993 is 
not on file.  Under the given circumstances, appropriate 
action must be taken to verify the claimed service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make another attempt to 
verify the veteran's periods of active 
duty for training and inactive duty 
training during his service in the U.S. 
Naval Reserve from December 1990 to 
October 1993.  In this regard, the RO 
should contact the National Personnel 
Records Center and the U.S. Naval and 
Marine Corps Reserve Center, Personnel 
Records, (NMPC-3); Navy Department; 
Attention: Medical Records/Personnel 
Records; Washington, DC 20370-5300.  The 
RO should document in the claims file all 
of its efforts to obtain this 
verification.  The RO is reminded that 
the efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it must 
so state in a notice to the veteran and 
his representative.  

2.  The RO should contact the National 
Personnel Records Center and request that 
agency to forward any available service 
medical records for the veteran's period 
of service in the U.S. Naval Reserve from 
December 1990 to October 1993.  

3.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
entitlement to service connection for a 
right shoulder condition, cervical 
myelopathy status post laminectomy, and a 
lower back condition.  

4.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (2003) 
that summarizes the pertinent evidence 
and reflects the reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




